03/06/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0346



                              No. DA 18-0346

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

STACY MICHAEL TRUJILLO,

           Defendant and Appellant.




                                  GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 8, 2020, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                    March 6 2020